DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2022 has been entered.  Claim 1 is amended.  Claims 8 and 9 were previously withdrawn.  Therefore, claims 1-18 are currently pending in the application.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Leng, U. S. Patent 5,464,373.

As per claim 1, Leng discloses a bicycle chain ring (20b), comprising:
 	an inner edge (fig. 1) fully circumscribing both an opening and an axis of rotation;
 	an inner surface (200) extending between the inner edge and an outer edge (near 22) (fig. 3) where a plurality of chain ring teeth (24) emanate; and
 	a plurality of ramps (21) [chain guiding piece] (fig. 1) disposed about the inner surface (200), wherein at least one of the plurality of ramps (21) has a lifting surface (211, 212) [straight intermediate portion, curved outer end portion] that is substantially linear and configured to concurrently engage at least one link (31) of a bicycle chain (30) at two or more distinct pivot points (36) (figs. 3, 4) along the length of the chain link (31) to initiate stable lift of the bicycle chain (30) without assistance from any of the plurality of chain ring teeth (24) (col. 2, line 54 to col. 3, line 40).

As per claim 2, Leng as set forth above, discloses a second end (near 21b) of the lifting surface (211, 212)  terminates before reaching the bottom of a trough (22) positioned between two or more of the plurality of chain ring teeth (24) (fig. 3).

As per claim 3, Leng as set forth above, discloses the lifting surface (211, 212) comprises an inside taper (244, 245) [curved outer guiding surface, plane] in the inner surface (200) of the bicycle chain ring (20b), the inside taper (244, 245) configured to receive and lift the at least a portion of one link (31) of a bicycle chain (30) during an up-shift (col. 2, line 54 to col. 3, line 40).  
	
As per claim 5, Leng as set forth above, discloses the inside taper (244, 245) comprises a profile having at least one curved portion (244) when viewed perpendicular to the inner surface (200) of the bicycle chain ring (20b).

Response to Arguments
Applicant's arguments filed January 19, 2022 have been fully considered but they are not persuasive. Applicant argues on p. 6 Leng fails to teach a linear lifting surface that concurrently engages at least one link of a bicycle chain at two or more distinct pivot points as recited in claim 1. Rather, Leng teaches a linear lifting surface that is less than the width of adjacent contact surfaces of a chain link. As such, Leng is incapable of teaching the limitation of amended claim 1.  Examiner respectfully disagrees.  Leng, annotated fig. 3, shows ramp 21 having a lifting surface that is substantially linear engaging a bicycle chain at two pivot points to initiate lift.  The lifting surface is substantially linear and has a small curved portion at the end making contact with one of the pivot points of a chain link. 


    PNG
    media_image1.png
    357
    540
    media_image1.png
    Greyscale




Allowable Subject Matter
Claims 10-18 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a bicycle chain ring including a plurality of ramps disposed about an inner surface, wherein at least one of the plurality of ramps has a lifting surface configured to concurrently engage at least one link of a bicycle chain at two or more distinct pivot points along the length of the chain link to initiate stable lift of the bicycle chain from any of a plurality of chain ring teeth; wherein the lifting surface of at least one ramp has a first width at a first location adjacent to the inner periphery, a second width at a second location distant from the inner periphery, wherein the second width is greater than the first width.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest a bicycle chain ring including a plurality of ramps disposed about an inner surface, wherein at least one of the plurality of ramps has a lifting surface configured to concurrently engage at least one link of a bicycle chain at two or more distinct pivot points along the length of the chain link to initiate stable lift of the bicycle chain and an indentation in the inner surface of the bicycle chain ring, the indentation configured to receive and lift the at least one link of a bicycle a profile having a linear portion when viewed perpendicular to the inner surface of the bicycle chain ring.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/M.K.B/Examiner, Art Unit 3654